 1   SNYDER BURNETT EGERER, LLP
     Sean R. Burnett (SB# 227952)                                                  JS-6
 2   Jessica Farley (SB# 280123)
     5383 Hollister Avenue, Suite 240
 3   Santa Barbara, California 93111
     Telephone No.: 805.692.2800
 4   Facsimile No.: 805.692.2801
 5   sburnett@snyderlaw.com
     jfarley@snyderlaw.com
 6
     Attorneys for Defendant COSTCO WHOLESALE CORPORATION
 7
 8
 9                                        UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   THERESE S. HARRIS, an individual,                        CASE NO: 2:18-cv-10216-JFW (GJS)
13                                   Plaintiff,               [PROPOSED] ORDER ON STIPULATION
                                                              TO REMAND CASE TO STATE COURT
14            vs.
15   COSTCO WHOLESALE CORPORATION,
     and DOES 1 through 20, inclusive,
16
17                                   Defendants.

18
19                                                 [PROPOSED] ORDER

20             For good cause showing, IT IS ORDERED that this action shall immediately be

21   remanded to the Superior Court for the State of California, County of San Luis Obispo. The

22   clerk shall take steps to remand this action to the San Luis Obispo County Superior Court. This

23   Court VACATES all pending matters and dates set before this Court. This Court will take no

24   further action regarding this case.

25
26            IT IS SO ORDERED.

27
     Dated:          January 4, 2019
                    ____________________                ________________________________________
                                                        ________
                                                               __________
                                                                       _ __________________________
                                                                                           _
28
                                                        UNITED
                                                        UNIT
                                                           IT
                                                            TE
                                                             ED STATES
                                                              D STA ATES DISTRICT COURT JUDGE
     Case #2:18-cv-10216-JFW (GJS)                       1 ooff 1                          Harris v. Costco

        [PROPOSED] ORDER ON STIPULATION TO REMAND CASE TO STATE COURT
